Case 8:19-cv-01606-MSS-TGW Document 1 Filed 07/02/19 Page 1 of 11 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

  KELLIE LENSING,

                 Plaintiff,
  v.                                                   Case No.:

  Z-MEDICA, LLC,


              Defendant.
  _______________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

         COMES NOW, Plaintiff, KELLIE LENSING, by and through her undersigned counsel

  and sues the Defendant, Z-MEDICA, LLC (“Defendant” or “Z-MEDICA”), and states as

  follows:

                                JURISDICTION AND VENUE

         1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 and 1367.

         2.      Venue lies within the United States District Court for the Middle District of

  Florida, Tampa Division because a substantial part of the events giving rise to this claim

  occurred in this Judicial District and is therefore proper pursuant to 28 U.S.C. 1391(b).

                                            PARTIES

         3.      Z-MEDICA, LLC, is a Foreign Limited Liability Company authorized and

  doing business in this Judicial District. At all times material, Z-MEDICA, employed Plaintiff,

  KELLIE LENSING.
Case 8:19-cv-01606-MSS-TGW Document 1 Filed 07/02/19 Page 2 of 11 PageID 2




          4.      At all times material, Plaintiff was an employee of Defendant within the

  meaning of Title VII of the Civil Rights Act of 1964 and the Americans with Disabilities Act,

  as amended, and the Florida Civil Rights Act.

                                    GENERAL ALLEGATIONS

          5.      At all times material, Defendant acted with malice and reckless disregard for

  Plaintiff’s federal and state protected rights.

          6.      At all times material, Plaintiff was qualified to perform her job duties within

  the legitimate expectations of her employer.

          7.      Plaintiff has retained the undersigned counsel to represent her in this action and

  is obligated to pay them a reasonable fee for their services.

          8.      Plaintiff requests a jury trial for all issues so triable.

                             ADMINISTRATIVE PREREQUISITES

          9.      Plaintiff, KELLIE LENSING, timely filed her Charge of Discrimination with

  the Equal Employment Opportunity Commission (“EEOC”) and the Florida Commission on

  Human Relations (“FCHR”) on October 29, 2018.

          10.     On May 8, 2019, the EEOC issued a Notice of Right to Sue related to Plaintiff’s

  Charge of Discrimination. A copy of the Charge of Discrimination and Dismissal is attached

  as Exhibit A. This Complaint has been filed within ninety (90) days of the issuance of the

  Notice of Right to Sue; therefore, Plaintiff has met all conditions precedent to filing this

  Complaint.




                                               Page 2 of 11
Case 8:19-cv-01606-MSS-TGW Document 1 Filed 07/02/19 Page 3 of 11 PageID 3




         11.     Plaintiff has satisfied all conditions precedent, therefore jurisdiction over this

  claim is appropriate pursuant to Chapter 760, Florida Statutes, because more than one-hundred

  and eighty (180) days have passed since the filing of the Charge.

                                  FACTUAL ALLEGATIONS

         12.     On or about March 12, 2018, Plaintiff began her employment with Defendant

  as Regional Sales Director. Plaintiff worked from home, was responsible for the West Florida

  territory, and performed her job well.

         13.     Plaintiff was assigned to Shawn Carlson’s (AVP South) team and was the only

  female Direct Rep out of nine (9) on Carlson’s team.

         14.     In or around late August 2018, Plaintiff began treating with doctors due to some

  concerns regarding the results of bloodwork which was taken previously.

         15.     On or about September 5, 2018, Plaintiff spoke to Alicia Mysiorski (Human

  Resources) concerning her health condition. Specifically, Plaintiff informed Mysiorski that

  her medical labs were showing that her blood platelets were low and that the doctors were

  working to figure out the issue. Plaintiff advised Mysiorski that she did not anticipate that her

  job would be affected, but requested some leeway. Additionally, Plaintiff asked Mysiorski to

  speak with Carlson regarding her health situation.

         16.     The following day, on or about September 6, 2018, Plaintiff received a call from

  Carlson requesting her expense reports. At that time, Plaintiff explained her medical situation

  to Carlson and asked for some leeway. After talking with Carlson, his attitude toward Plaintiff

  changed and he became increasingly irritated with Plaintiff if she had to miss time from work.

  Carlson made comments such as “what’s going on with you?”, “you seem like a different



                                            Page 3 of 11
Case 8:19-cv-01606-MSS-TGW Document 1 Filed 07/02/19 Page 4 of 11 PageID 4




  person than when I hired you,” and “I’m concerned about you.” These comments were not

  made in an understanding or sympathetic manner.

          17.      On or about September 7, 2018, Plaintiff utilized PTO to take the day off to

  attend a CT Scan. Due to a negative reaction to the scan, Plaintiff was hospitalized the

  following day, September 8, 2018. Plaintiff informed Carlson of the negative reaction and the

  hospitalization.

          18.      In or around mid-to-late September 2018, Plaintiff had follow-up testing and

  doctor visits.

          19.      On or about October 4, 2018, Defendant terminated Plaintiff’s employment.

  Plaintiff’s termination letter was filled with false accusations and untruths and was focused on

  the July 2018 time-frame. Most, if not all, of the claims in Plaintiff’s termination letter were

  discussed in July 2018 and Plaintiff continued to perform her job well until her termination.

  The suggestion by Carlson that Plaintiff was not performing well is contradicted by Plaintiff’s

  performance metrics.

          20.      As of late September 2018, Plaintiff was exceeding her sales quota related to

  Control Plus product. Specifically, Plaintiff was 337% to September quota for Control Plus.

  Control Plus was the product that Defendant was pushing the most and Plaintiff was surpassing

  her sales expectations. For the other product, D1, as of late September 2018, Plaintiff was at

  77% achievement for September 2018, which was third on her team. Compared to Direct Reps

  throughout the country, Plaintiff ranked toward the top as well. Furthermore, Plaintiff’s %

  Year-to-Date achievement and % Total Achievement were also ranked competitively

  compared to her male colleagues throughout the country.



                                            Page 4 of 11
Case 8:19-cv-01606-MSS-TGW Document 1 Filed 07/02/19 Page 5 of 11 PageID 5




         21.     Plaintiff has personal knowledge of other female employees of Defendant who

  have raised formal concerns about Carlson’s gender-based discriminatory and harassing

  treatment.

                                  COUNT I
               AMERICANS WITH DISABILITIES ACT – DISCRIMINATION

         22.     Plaintiff, KELLIE LENSING, re-alleges and adopts, as if fully set forth herein,

  the allegations stated in Paragraphs one (1) through twenty-one (21).

         23.     Plaintiff is an individual entitled to protection under the Americans with

  Disabilities Act, as amended, 42 U.S.C. §12112 et seq.

         24.     Plaintiff is an employee within the meaning of the Americans with Disabilities

  Act, as amended.

         25.     Plaintiff is an individual with a disability within the meaning of the Americans

  with Disabilities Act, as amended. Specifically, Plaintiff’s health condition substantially

  limited one or more major life activities and one or more major bodily functions.

         26.     Plaintiff was a qualified individual with a disability within the meaning of the

  Americans with Disabilities Act, as amended, because Plaintiff, with or without a reasonable

  accommodation, could perform the essential functions of her job.

         27.     By the conduct described above, Defendant engaged in unlawful employment

  practices and discriminated against Plaintiff on account of her known disability, and/or because

  Defendant regarded her as having a disability, and/or because of Plaintiff’s record of having a

  disability in violation of the Americans with Disabilities Act, as amended. Specifically,

  Defendant terminated Plaintiff’s employment.




                                            Page 5 of 11
Case 8:19-cv-01606-MSS-TGW Document 1 Filed 07/02/19 Page 6 of 11 PageID 6




         28.     The above described acts of disability discrimination constitute a violation of

  the Americans with Disabilities Act, as amended, for which Defendant is liable.

         29.     Defendant’s unlawful and discriminatory employment practices toward

  Plaintiff were intentional.

         30.     Defendant’s unlawful and discriminatory employment practices were done with

  malice or with reckless indifference to the federal-protected rights of Plaintiff.

         31.     As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

  continues to suffer damages.

         WHEREFORE, Plaintiff, KELLIE LENSING, prays for the following damages

  against Defendant, Z-MEDICA:

                 a.      Back pay and benefits;

                 b.      Prejudgment interest on back pay and benefits;

                 c.      Front pay and benefits;

                 d.      Compensatory damages for emotional pain and suffering,
                         inconvenience, loss of enjoyment of life and humiliation;

                 e.      Punitive damages;

                 f.      Attorneys’ fees and costs;

                 g.      Injunctive relief; and

                 h.      For any other relief this Court deems just and equitable.

                                COUNT II
    FLORIDA CIVIL RIGHTS ACT – DISABILITY/HANDICAP DISCRIMINATION

         32.     Plaintiff, KELLIE LENSING, re-alleges and adopts, as if fully set forth herein,

  the allegations stated in Paragraphs one (1) through twenty-one (21).



                                             Page 6 of 11
Case 8:19-cv-01606-MSS-TGW Document 1 Filed 07/02/19 Page 7 of 11 PageID 7




         33.     Plaintiff is an individual entitled to protection under the Florida Civil Rights

  Act, Chapter 760, Florida Statutes.

         34.     Plaintiff is an employee within the meaning of the Florida Civil Rights Act.

         35.     Plaintiff is an individual with a disability/handicap within the meaning of the

  Florida Civil Rights Act. Specifically, Plaintiff’s breast cancer substantially limited one or

  more major life activities and one or more major bodily functions.

         36.     Plaintiff was a qualified individual with a disability within the meaning of the

  Florida Civil Rights Act, because Plaintiff, with or without a reasonable accommodation, could

  perform the essential functions of her job.

         37.     By the conduct described above, Defendant has engaged in unlawful

  employment practices and discriminated against Plaintiff on account of her known disability,

  and or because Defendant regarded her as having a disability, and/or because of Plaintiff’s

  record of having a disability in violation of the Florida Civil Rights Act. Specifically,

  Defendant terminated Plaintiff’s employment.

         38.     The above described acts of disability discrimination constitute a violation of

  the Florida Civil Rights Act, for which Defendant is liable.

         39.     Defendant’s unlawful and discriminatory employment practices toward

  Plaintiff were intentional.

         40.     Defendant’s unlawful and discriminatory employment practices were done with

  malice or with reckless indifference to the state-protected rights of Plaintiff.

         41.     As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

  continues to suffer damages.



                                             Page 7 of 11
Case 8:19-cv-01606-MSS-TGW Document 1 Filed 07/02/19 Page 8 of 11 PageID 8




         WHEREFORE, Plaintiff, KELLIE LENSING, prays for the following damages

  against Defendant, Z-MEDICA:

                 a.     Back pay and benefits;

                 b.     Prejudgment interest on back pay and benefits;

                 c.     Front pay and benefits;

                 d.     Compensatory damages for emotional pain and suffering,
                        inconvenience, loss of enjoyment of life and humiliation;

                 e.     Punitive damages;

                 f.     Attorneys’ fees and costs;

                 g.     Injunctive relief; and

                 h.     For any other relief this Court deems just and equitable.

                                          COUNT III
                              TITLE VII - SEX DISCRIMINATION

         42.     Plaintiff, KELLIE LENSING, re-alleges and adopts, as if fully set forth herein,

  the allegations stated in Paragraphs one (1) through twenty-one (21).

         43.     Plaintiff is a member of a protected class under Title VII of the Civil Rights Act

  of 1964, 42 U.S.C. §2000e, et seq. (“Title VII”)

         44.     By the conduct described above, Defendant engaged in unlawful employment

  practices and discriminated against Plaintiff on account of her sex by terminating Plaintiff’s

  employment.

         45.     Defendant’s adverse employment decisions toward Plaintiff were motivated by

  sex-based considerations.




                                            Page 8 of 11
Case 8:19-cv-01606-MSS-TGW Document 1 Filed 07/02/19 Page 9 of 11 PageID 9




         46.     Defendant’s unlawful and discriminatory employment practices toward

  Plaintiff were intentional.

         47.     Defendant’s unlawful and discriminatory employment practices were done with

  malice or with reckless indifference to the federal-protected rights of Plaintiff.

         48.     As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

  continues to suffer damages.

         WHEREFORE, Plaintiff prays for the following damages against Defendant:

                 a.      Back pay and benefits;

                 b.      Prejudgment interest on back pay and benefits;

                 c.      Front pay and benefits;

                 d.      Compensatory damages for emotional pain and suffering,
                              inconvenience, loss of enjoyment of life and humiliation;

                 e.      Punitive damages;

                 f.      Attorneys’ fees and costs;

                 g.      Injunctive relief; and

                 h.      For any other relief this Court deems just and equitable.

                                  COUNT IV
                FLORIDA CIVIL RIGHTS ACT - SEX DISCRIMINATION

         49.     Plaintiff, KELLIE LENSING, re-alleges and adopts, as if fully set forth herein,

  the allegations stated in Paragraphs one (1) through twenty-one (21).

         50.     Plaintiff is a member of a protected class under the Florida Civil Rights Act,

  Chapter 760, Florida Statutes (“FCRA”).




                                             Page 9 of 11
Case 8:19-cv-01606-MSS-TGW Document 1 Filed 07/02/19 Page 10 of 11 PageID 10




          51.     By the conduct described above, Defendant engaged in unlawful employment

   practices and discriminated against Plaintiff on account of her sex by terminating Plaintiff’s

   employment.

          52.     Defendant’s adverse employment decisions toward Plaintiff were motivated by

   sex-based considerations.

          53.     Defendant’s unlawful and discriminatory employment practices toward

   Plaintiff were intentional.

          54.     Defendant’s unlawful and discriminatory employment practices were done with

   malice or with reckless indifference to the state-protected rights of Plaintiff.

          55.     As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

   continues to suffer damages.

          WHEREFORE, Plaintiff prays for the following damages against Defendant:

                  a.      Back pay and benefits;

                  b.      Prejudgment interest on back pay and benefits;

                  c.      Front pay and benefits;

                  d.      Compensatory damages for emotional pain and suffering,
                          inconvenience, loss of enjoyment of life and humiliation;

                  e.      Punitive damages;

                  f.      Attorneys’ fees and costs;

                  g.      Injunctive relief; and

                  h.      For any other relief this Court deems just and equitable.

                                     DEMAND FOR JURY TRIAL

          56.     Plaintiff requests a jury trial on all issues so triable.


                                              Page 10 of 11
Case 8:19-cv-01606-MSS-TGW Document 1 Filed 07/02/19 Page 11 of 11 PageID 11




         Dated this 2nd day of July, 2019.


                                                 FLORIN GRAY BOUZAS OWENS, LLC

                                                 _/s/ Gregory A. Owens_____________
                                                 GREGORY A. OWENS, ESQUIRE
                                                 Florida Bar No.: 0051366
                                                 Primary:       greg@fgbolaw.com
                                                 Secondary:     gina@fgbolaw.com
                                                 MIGUEL BOUZAS, ESQUIRE
                                                 Florida Bar No.: 48943
                                                 miguel@fgbolaw.com
                                                 16524 Pointe Village Drive, Suite 100
                                                 Lutz, FL 33558
                                                 Telephone (727) 254-5255
                                                 Facsimile (727) 483-7942
                                                 Attorneys for Plaintiff




                                             Page 11 of 11
